Citation Nr: 0411484	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  97-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION


The veteran had active military service from April 1951 to 
April 1954 and from July 1954 to March 1956 and died in 
September 1996.

The appellant, who is the veteran's widow, appealed a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In a 
May 1998 decision, the Board of Veterans' Appeals (Board) 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and remanded 
her claim of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151 to the RO for 
further evidentiary development. 

Thereafter, in the interest of due process, in March 2003, 
the Board requested a medical opinion, pursuant to 38 
U.S.C.A. § 7109, in response to the appellant's claim of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  See 38 
U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2003).  
See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
The Board received the May 2003 medical opinion and, in 
December 2003, the appellant and her representative were 
provided with a copy and given an opportunity to present 
additional evidence or argument; neither the veteran nor her 
representative submitted additional argument or evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of the appellant's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), that substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002).  VA has published regulations implementing many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5103(A), 5107(a) (West 2002); 38 C.F.R. § 3.159(c) (2003).  

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003). 

As noted above, in a March 2003 letter, the Board advised the 
appellant that it requested a Veterans Health Administration 
(VHA) medical opinion regarding her claim for DIC under 
38 U.S.C.A. § 1151.  After the May 2003 medical opinion was 
received, in a December 2003 letter, the Board provided the 
appellant and her with a copy of the opinion and invited them 
to submit additional evidence or argument.  Neither the 
appellant nor her representative responded to the Board's 
letter. 

Nevertheless, the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 regarding 
this matter.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  See also Pelegrini v. Principi, 17 
Vet. App. (2004)(holding that a VCAA notice must be provided 
to a claimant before initial RO denial of his claim for 
service connection).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the appellant of 
the evidence and information necessary to 
substantiate her claim and inform her whether 
she or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The appellant should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated the veteran for the disorders at 
issue prior to 1996.  The RO should then 
request all pertinent medical records from 
those medical providers whose records are 
not already associated with the claims 
file.

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.

4.	Thereafter, the RO should readjudicate the 
appellant's claim for DIC under 
38 U.S.C.A. § 1151.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
February 2002 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other




appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




